KLEINFELD, J.
dissenting.
I would vacate the sentence because I cannot see how a sentence anything like the one imposed could be reasonable under 18 U.S.C. § 3553(a)(2).1
Edwards is a big time thief. He was convicted of bank fraud in Arizona and ordered to pay $3 million in restitution. Then he did it again, while on probation. He lied to a bank and tried to hide more than $600,000 from his creditors. The district court spared him from prison on the theory that he had made “life-changing determinations.” His victims deserve better, even if he has made “life-changing determinations.”
The majority holds that because we do not know if the sentence, after the Ame-line2 remand, will be different from the sentence imposed that we should not determine if this sentence is unreasonable. Our post-Ameline decisions have focused on the fact that “[bjecause we cannot say that the district judge would have imposed the same sentence in the absence of mandatory Guidelines,” we should remand for resentencing in accordance with Booker.3 In this case, I think we can safely conclude that the lenience did not result from the view that the Guidelines were mandatory.

. 18 U.S.C. § 3553(a)(2)(A) requires a sentence to reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense.


. United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).


. United States v. Ruiz-Alonso, 397 F.3d 815, 820 (9th Cir.2005).